Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittig et al (20070181191) in view of Oh (20010035510).
Regarding claim(s) 1, Wittig, (Fig. 1-7), discloses a manifold assembly for a water filter system (Para 7,19, filter in water treatment system), the manifold assembly comprising: a housing 14,15,16 defining an internal passageway extending between an external inlet 18, an external outlet 22, an internal inlet 24 and an internal outlet 20, 
Wittig fails to disclose valve stem having a valve gear selectively engaged by axial movement of knob to a motor gear. Oh, (Fig. 1-3), teaches a  valve 10,13 having a motor assembly 14 mounted in the housing, the motor assembly having a rotatable gear 16; a valve gear 17 slideably coupled to the valve stem portion (12,20); and a knob 19 coupled to the valve gear 17 so that manual axial movement (Fig 2a,2b) of the knob moves the valve gear 17 along the valve stem portion to select between automatic and manual modes, wherein, in the automatic mode (Fig 2a), the valve gear engages the rotatable gear so that the at least one motor assembly selectively rotates the valve stem portion, and in the manual mode (Fig 2b), the valve gear is disengaged from the rotatable gear so that rotating the knob rotates the valve stem portion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Wittig with valve stem having a valve gear selectively engaged by axial movement of knob to a gear of a motor in valve housing as taught by Oh in order to enable both manual and automatic operation of valve selectively.
As to claim 2, the knob 36,34,38 includes indicia (pointed arrowhead end surfaces of 36) so that a user can visually determine the position of the shut-off valve assembly.
As to claim 6, Wittig as modified (as shown in Oh) discloses motor driving the valve which would inherently have a controller with user input for intended valve operation. 
As to claim 7, Wittig discloses a second valve port 43 comprising a flow sensor 62 mounted in the second valve port.
As to claim 14, Wittig, (Fig. 1-7), discloses a manifold assembly for a water filter system (Para 7,19, filter in water treatment system), the manifold assembly comprising: a housing 14,15,16 defining an internal passageway extending between an external inlet 18, an external outlet 22, an internal inlet 24 and an internal outlet 20, wherein the internal passageway defines at least one valve port 41; a shut-off valve assembly (40,42 in portion 14) mounted in the at least one valve port 41, the shut-off valve assembly operable to be set in a manual mode for manual rotation between the normal operating position, the bypass position, and the shut-off position.
Wittig fails to disclose valve stem having a valve gear selectively engaged by axial movement of knob to a motor gear. Oh, (Fig. 1-3), teaches a  valve 10,13 having a motor assembly 14 mounted in the housing, the motor assembly having a rotatable gear 16; a valve gear 17 slideably coupled to the valve stem portion (12,20); and a knob 19 coupled to the valve gear 17 so that manual axial movement (Fig 2a,2b) of the knob moves the valve gear 17 along the valve stem portion to select between automatic and manual modes, wherein, in the automatic mode (Fig 2a), the valve gear engages the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Wittig with valve stem having a valve gear selectively engaged by axial movement of knob to a gear of a motor in valve housing as taught by Oh in order to enable both manual and automatic operation of valve selectively.
Claim(s) 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittig et al (20070181191) in view of Burkhalter et al (3669148).
Regarding claim(s) 8, Wittig, (Fig. 1-7), discloses a manifold assembly for a water filter system (Para 7,19, filter in water treatment system), the manifold assembly comprising: a housing 14,15,16 wherein the housing defines an internal passageway; an internal inlet port 24 and an internal outlet port 20, wherein the internal inlet port and the internal outlet port form a portion of the internal passageway; first and second valve port assemblies (4,42 in each of 41,43) disposed inside the housing in fluid communication internal passageway; and an external inlet port 18 and an external outlet port 20 extending from the opposing sides of the housing, respectively, for connecting to an external water network (Para 19), wherein the external inlet port and the external outlet port form a portion of the internal passageway; wherein: in an operational position (Fig 5), the first valve port assembly (in 14) is aligned for fluid flow only from the external inlet port 18 to the internal exit port 20 and the second valve port assembly (in 16) is aligned for fluid flow only from the internal inlet port 24 to the external outlet port 22; in a 
Wittig discloses internal inlet/outlets 24,20 extending between housing opposite sides (left and right sides in Fig 5-7) but fails to disclose manifold internal inlet/outlets 24,20 having their ends forming a mating surface which fits on an outer surface of the water filter system.  Burkhalter, Fig 1-3, teaches a bypass manifold 10 having a mating surface 13 extending between opposing sides  (left and right side in Fig 3) of the housing, the mating surface for fitting to an outer surface of a water filter system 29 wherein the housing defines an internal passageway; an internal inlet port 22 and an internal outlet port 22 extending from the mating surface for attaching to corresponding ports of the water filter system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Wittig with manifold internal inlet/outlets 24,20 having their ends forming a mating surface which fits on an outer surface of the water filter system as taught by Burkhalter as an art recognized equivalent manifold to filter joining mechanism yielding predictable results of sealed connections between filter and manifold passages. The recitation “pressure vessel of the filter system” and ”ports of the pressure vessel” is as intended use of the manifold.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
As to claim 12, Wittig shows the first and second valve assemblies are configured to be rotated between the shut-off position (Fig 7), the bypass position (Fig 6) and the operational position (Fig 5).
As to claim 13, Wittig discloses a sensor port (inside 60) for flow sensor 62.
Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittig et al (20070181191) in view of Burkhalter et al (3669148), further in view of Brisco et al (6283153) and .
Wittig discloses each of the first and second valve port assemblies comprise: a stem portion 32 having a first top end and a second bottom end; a knob 36,37 coupled to the first end of the stem portion; and a body portion 40,42 attached to the second lower end of the stem portion, the body portion 40,42 (40 and 42 are identical, Para 21) having four sides, three of the four sides being open (top, left and bottom sides in Fig 5), each open side in fluid communication with another two open sides (through internal chamber)  of the body portion, a fourth side (bottom side in Fig 5) of the body portion being a blocked side.
Wittig fails to disclose each of the open sides having a separate opening (instead combines top and left side openings as a single opening as shown in Fig 5). Brisco, teaches a similarly functioning valve (with operational position, Fig 3, bypass position Fig 5, shut-off position Fig 2) having   three of the 4 sides with an opening and a 4th
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Wittig with valve formed as ball valve with 3 sides having openings and 4th blocked side as taught by Brisco as an art recognized equivalent valve internal flow passage structure yielding predictable results of elective connection between inlet/outlet/bypass ports.
Wittig fails to disclose each valve stem having a valve gear upper gear portion and a lower gear portion disposed about the stem portion, having a gear with external teeth coupled to a motor gear. Oh, (Fig. 1-3), teaches a  valve 10,13 having a motor assembly 14 mounted in the housing, the motor assembly having a rotatable gear 16; a valve gear upper gear portion (upper half of 17) and a lower gear portion (lower half of 17) having a valve gear (outer surface of 17) slideably coupled to the valve stem portion (12,20); and a knob 19 coupled to the valve gear 17 so that manual axial movement (Fig 2a,2b) of the knob moves the valve gear 17 along the valve stem portion to select between automatic and manual modes, wherein, in the automatic mode (Fig 2a), the valve gear engages the rotatable gear so that the at least one motor assembly selectively rotates the valve stem portion, and in the manual mode (Fig 2b), the valve gear is disengaged from the rotatable gear so that rotating the knob rotates the valve stem portion. The valve can be rotated by manual or automatic activation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided formed each of the first and second valve assemblies disclosed by Wittig with valve gear upper gear portion and a lower gear portion disposed about the stem portion, having a gear with external teeth .
Allowable Subject Matter
Claims 3-5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753